DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and Applicant’s Response filed August 03, 2021 and the request for continued examination filed September 01, 2021. 

Status of the Claims
Claims 1 – 20 were previously pending.  Claims 1 – 7, 9 – 10, 13 – 20 were amended in the reply filed August 03, 2021.  Claims 1 – 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2021 has been entered.
 
Response to Arguments
The following arguments are in response to Applicant’s Response filed August 03, 2021.
Applicant's arguments, see pages 11 -14 of Applicant’s response, with respect to the rejection of claims 1 - 20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1 – 20 under 35 U.S.C. 101 has been withdrawn.
Applicant's arguments, see pages 12 – 13 of Applicant’s response, with respect to the rejection of claims 1 – 20 under U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that the previously recited art fails to teach the amended 

Claim Objections
Claim 1 is objected to because of the following informalities:  As currently amended, lines 5 – 6 recite “products available for through the travel system”.  Examiner is interpreting this as “products available .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180053121 A1 to Gonzalez et al (hereafter Gonzalez) in view of US 20160239765 A1 to Pasero, et al (hereafter Pasero), and further in view of US 20150339598 A1 to Lulla et al (hereafter Lulla).

Claims 1, 5, and 13. 
A computerized travel system, comprising, (Gonzalez: [0013] FIG. 1 depicts an intelligent travel planning system)
a first server configured to store information associated with travelers previously using the travel system; (Gonzalez: FIG. 1 depicts a history tracker 133. [0019] The history tracker 133 of the intelligent travel planning system 130 records data on usage of the intelligent travel planning system 130 by all users, both guests and registered users.  [0017] In one embodiment of the present invention, the intelligent travel planning system 130 operates in a cloud computing environment.  [0066] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services));
and a travel itinerary recommendation tool communicatively coupled to the first server (Gonzalez: [0017] In one embodiment of the present invention, the intelligent travel planning system 130 operates in a cloud computing environment 50 of FIG. 6, and the components 131, 133, 135, 137, 139, and 141 of the intelligent travel planning system 130 may be distributed across participating computing nodes 10, of FIGS. 5 and 6, of the cloud computing environment 50 of FIG. 6.) 
one or more second servers configured to store one or more travel products available for through the travel system 
and a client device (Gonzalez: FIG. 1 and [0014] A network environment 100 includes a user 110, a user device 120, the intelligent travel planning system 130, at least one travel booking system 150, and at least one external data source 160.)
wherein the travel itinerary recommendation tool comprises: a traveler monitor configured to obtain traveler preference information associated with a traveler from one or more of the first server and the client device (Gonzalez: FIG. 1 [0014] A network environment 100 includes a user 110, a user device 120, the intelligent travel planning system 130, at least one travel booking system 150, and at least one external data source 160.  [0034] … the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements.)
wherein the traveler preference information indicates one or more travel criteria for a trip (Gonzalez: FIG. 2 [0034] … the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements.)
wherein the one or more travel criteria comprises one or more parameters of the travel products available for planning the trip (Gonzalez: [0034] Non-limiting examples of travel requirements may be, destination, price, time of year, month, and day, etc.)
a contextual information parser configured to infer in real-time one or more travel criteria from contextual information obtained for the trip (Gonzalez: [0034] In block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. As described above, the personal preference information may be a combination of a user profile, a purchase history, inputs and feedback to a proposed itinerary during a travel planning session. The travel requirements are collected via the cognitive process, based on various user inputs of speech, input text, etc.  [0026] In one embodiment of the present invention, the scoring process 139 relatively scores data sources of the personal preference information including real time interactions. … By use of the real time interactions, the scoring process 139 may weigh 
the contextual information being information that does not include any travel criterion (Gonzalez: [0034] In block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. As described above, the personal preference information may be a combination of a user profile, a purchase history, inputs and feedback to a proposed itinerary during a travel planning session.  Non-limiting examples of preference information may be, demographic information of the user in the user profile, recorded preference of the user including likes, dislikes, preferred airlines/airports, preferred seat/mode/number of stops for a flight, preferred travel style such as average days spent in one destination, recorded past travel experience of the user, experience and itineraries of other travelers for the same destination as the destination of the user, evaluation/ratings/reviews of other travelers, etc.)
and a recommendation engine configured to: determine a recommended travel itinerary for the trip based on the travel preference information and the contextual information (Gonzalez: [0036] teaches on in block 230, the intelligent travel planning system 130 builds an itinerary by use of the itinerary builder based on search results from block 220. See FIG. 3 and description for details of scoring and itinerary building. The itinerary resulting from block 230 is a highest-scored travel option based on scoring as configured by one embodiment of the scoring process. Then the intelligent travel planning system 130 proceeds with block 240.)
wherein determining the recommended travel itinerary for the trip comprises: dynamically generating a traveler preference data structure for the trip, wherein the traveler preference data structure is dynamically generated by:
compiling, for each of the travel criterion, one or more indications based on the traveler preference information and the contextual information inferred in real-time; (Gonzalez, see at least [0023] - [0026], teaches a scoring process for the travel criterion that is based on compiling user preference information, with the user preference information being travel preferences of a user associated with the user's account and preference information that is obtained through a cognitive process in real-time “during a live session with the user”.)
determining, for each of the travel criterion, a value representative of the one or more indications and a weighting factor; and (Gonzalez: [0026] In one embodiment of the present invention, the scoring process 139 relatively scores data sources of the personal preference information including real time interactions, a purchase history, and a user profile, corresponding to a registered user. The real time interactions are kept by the cognitive process 131, the purchase history by the history tracker 133, and the user profile by the user profiler 135. By use of the real time interactions, the scoring process 139 may weigh latest interests of the user and specific purposes of a current trip more than general priorities and personal preferences of the user. By use of the purchase history, the scoring process 139 may weigh in past travel tendencies of the user more than other sources of preference information. Also, by use of a large scale purchase history of a group of users, the scoring process 139 may weigh in general tendency of travelers for a certain destination. By use of the user profile, the scoring process 139 may weigh in personal preferences with regard to aspects not appearing in the purchase history such as how much the user prefers a certain departure location to be near the residence of the user.  See also [0043] – [0049] describing calculations for weighting of the value scores.) 

Regarding the following limitation,
populating an array with each determined value, 
Gonzalez teaches that the intelligent travel planning system uses a combination of data comprising the users travel requirements and personal preference information for use in determining a recommended travel itinerary, which suggests that the data is structured to facilitate searching and comparing the data against data of available travel products, but doesn’t explicitly teach populating an array with each determined value.  
However, Pasero teaches populating an array with weighted values based on travel criteria and travel preferences of a user, where travel preference information is based on a user profile and preference information obtained through a user’s interactions during a travel planning session. (Pasero: See generally [0035] – [0040].  [0039] FIG. 4 depicts a diagrammatic view of a probabilistic profile 90 comprising an array of N value profiles VP.sub.1−VP.sub.N. Each value profile VP.sub.1−VP.sub.N of the probabilistic profile 90 may comprise a probability, or weight w.sub.1−w.sub.N, (represented by the height of each value profile VP.sub.1−VP.sub.N along the vertical axis). That is, the probabilistic profile 90 may be represented by an array [w.sub.1×VP.sub.1, w.sub.2×VP.sub.2, . . . w.sub.N×VP.sub.N]. Each value profile VP.sub.1−VP.sub.N of the probabilistic profile 90 may further comprise a set of M travel itinerary characteristics (v.sub.1, v.sub.2, . . . v.sub.M). The weight w.sub.1−w.sub.N may provide the relative effect of the corresponding value profile VP.sub.1−VP.sub.N in a blending function that provides the composite profile CP of the traveler.  [0043] The resulting composite profile CP may provide the set of M travel itinerary characteristics (v.sub.1, v.sub.2, . . . v.sub.M) for the traveler in which each itinerary characteristic (v.sub.1, v.sub.2, . . . V.sub.M) of the composite profile CP comprises the weighted sum of the corresponding itinerary characteristics (v.sub.1, v.sub.2, . . . v.sub.M) of each of the value profiles VP.sub.1−VP.sub.N.)


Regarding the following limitation,
comparing the traveler preference data structure to a first array corresponding to one of the available travel products; 
Gonzalez, in view of Pasero, teaches ([0022] The itinerary builder 137 of the intelligent travel planning system 130 generates an itinerary by use of respective results from one or more travel booking systems 150 that provide conventional reservation services. [0035] In block 220, the intelligent travel planning system 130 searches travel options from the travel booking systems and other sources for the user such as membership/loyalty programs based on the preference information and the travel requirements gathered in block 210.  In one embodiment of the present invention, the itinerary builder or the cognitive process of the intelligent travel planning system 130 performs searches for relevant travel options from available data, either internal or external, based on the preference information and the travel requirements as scored by a default balance combination of relative weights.), but doesn’t explicitly teach that the traveler preference data structure is compared to a first array of travel products. 

One of ordinary skill in the art would have recognized that applying the known technique of Lulla to Gonzalez would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lulla to the teaching of Gonzalez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such array data structures for storing travel products for search by travel booking systems. Further, applying array data structures to Gonzalez, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient comparison of the traveler preference data structure to the available travel product data structure when searching for recommended itineraries.

Gonzalez further teaches: 
and selecting the recommended travel itinerary based on the comparison; and 
and cause a display of the recommended travel itinerary to the traveler at the client device (Gonzalez: FIG. 4 [0060] The intelligent travel planning system 130 builds and displays the exemplary itinerary 400 including the high-level view map 410 and the detailed view table 420 to the user 110.)
wherein displaying the recommended travel itinerary allows the traveler to review travel criteria associated with the recommended travel itinerary (Gonzalez: FIG. 4 [0060] The high-level view map 410 includes, regions, cities, days, etc., respectively linked to relevant item in the detailed view table 420, and vice versa. Activities, names of airports, hotels, tourist destinations, etc., in the detailed view table 420 are linked to further information such as respective home pages, review pages, etc. The user 110 may provide feedback to the exemplary itinerary 400 by drag and drop, reorder and/or move activities, dates, etc., from the detailed view table 420, or otherwise requests adjustment to the itinerary.)
and select the recommended travel itinerary for planning the trip using the client device (Gonzalez: [0060] Once the user 110 decides on the itinerary as customized and adjusted, the intelligent travel planning system 130 makes reservation with respective travel booking systems and keeps a coordinated record based on the itinerary of the user 110.)

Regarding claim 5, see above relevant rejection of claim 1.  In addition, Gonzalez teaches:
A computerized method for use in a travel itinerary booking system, comprising:
obtaining, by a computer, traveler preference information associated with a traveler, wherein the traveler preference information indicates one or more travel criteria for a trip, (Gonzalez: [0034] and Fig. 2 teaches on in block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. As described above, the personal preference information may be a combination of a user profile, a purchase history, inputs and feedback to a proposed itinerary during a travel planning session.  [0014] A network environment 100 includes a user 110, a user device 120, the intelligent travel planning system 130, at least one travel booking system 150, and at least one external data source 160.)

Regarding claim 13, see above relevant rejection of claim 1.  In addition, Gonzalez teaches: 
A computerized travel itinerary recommendation tool (Gonzalez: [0013] FIG. 1 depicts an intelligent travel planning system [0098] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.)

Claims 2, 8 and 16. Using the language of claim 2 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the travel system of claim 1.  Regarding the following limitation:
wherein determining the recommended travel itinerary for the trip further comprises: comparing the traveler preference data structure to a second array corresponding to a different one of the available travel products 
Gonzalez teaches that the traveler preference data, consisting of travel requirements and preference information, is compared to multiple travel options in travel booking systems ([0035] 
However, Lulla teaches that a database of available travel products can be structured as an array.  (Lulla [0085]  The booking engine interface 100 interacts with two main databases: a booking engine database/back end 110 and any number of online travel agency (OTA)/meta-search sites 120. The booking engine interface 100 takes the user inputted criteria 145 from an end user 130 and performs a first availability search 105 in its own database/back end 110.  [0084] The database of the present invention may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like.)
The same rationale to combine Lulla to Gonzalez persists, as shown above in the independent claims.  

Claims 3 and 10. Using the language of claim 3 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 3: 
The travel system of Claim 2, wherein applying the modeled traveler preference data structure to the travel products available for the trip comprises: determining a closest travel product of the available travel products that has the least deviation from the traveler preference data structure; (Gonzalez: [0036] and Fig. 2 In block 230, the intelligent travel planning system 130 builds an itinerary by use of the itinerary builder 
and selecting the closest travel product to be the recommended travel itinerary. (Gonzalez: [0036] The itinerary resulting from block 230 is a highest-scored travel option based on scoring as configured by one embodiment of the scoring process.)
Claim 4: Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 4: 
The travel system of Claim 1, wherein the one or more second servers are configured to store travel products comprising one or more of airline flights, hotel rooms, car rentals, and attractions.  (Gonzalez: [0029] The intelligent travel planning system 130 is coupled to at least one travel booking system 150, and at least one external data source 160. The travel booking systems 150 may include conventional travel booking systems such that travel items of activities, transportation, accommodation, etc., which are included in the itinerary as created by the intelligent travel planning system 130 may be reserved by use of the travel booking systems 150 directly from the intelligent travel planning system 130.)
Claims 6 and 14: Using the language of claim 6 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 6:
The method of Claim 5, further comprising obtaining, by a computer, at least some of the contextual information from the traveler's interaction with the travel itinerary system, wherein the obtained contextual information is not explicitly provided by the traveler.   (Gonzalez: [0034] and Fig. 2 teaches on experience and itineraries of other travelers for the same destination as the destination of the user, 
Claims 7 and 15: Using the language of claim 7 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 7:
The method of Claim 5, wherein inferring the one or more travel criteria in real-time comprises obtaining information indicating relationships between contextual information and travel criteria, wherein the obtained information was generated based on prior trips booked by the traveler or other users of the travel itinerary planning system.   (Gonzalez: [0034] and Fig. 2 teaches on In block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. As described above, the personal preference information may be a combination of a user profile, a purchase history, inputs and feedback to a proposed itinerary during a travel planning session. The travel requirements are collected via the cognitive process, based on various user inputs of speech, input text, etc. In one embodiment of the present invention, the user who has a corresponding user profile is treated as a registered user, and the user who does not is treated as an unregistered guest of the intelligent travel planning system 130 for scoring purposes in balancing sources of preference information. Non-limiting examples of travel requirements may be, destination, price, time of year, month, and day, etc. Non-limiting examples of preference information may be, demographic information of the user in the user profile, recorded preference of the user including likes, dislikes, preferred airlines/airports, preferred seat/mode/number of stops for a flight, preferred travel style such as average days spent in one destination, recorded past travel experience of the user, experience and itineraries of other travelers for the same destination as the destination of the user, evaluation/ratings/reviews of other travelers, etc.  See also [0025] – [0026] describing the real-time contextual 
Claims 9 and 17: Using the language of claim 9 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 9:
The method of Claim 5, wherein generating the travel preference data structure for the trip comprises adjusting the one or more determined values based on the inferred travel criteria from the contextual information.   (Gonzalez: [0043] and FIG. 2 teaches on In one embodiment of the present invention, the intelligent travel planning system 130 employs a balance combination of four (4) kinds of relative weights to weigh in respective preference information into itineraries/recommendations for the user. In the same embodiment, the four relative weights in the balance combination may include a default preference, session data, a user profile, and a purchase history, as noted (F1, F2, F3, F4), wherein F1 is a percentile value for the default preference to be weighed in scoring, F2 is a percentile value for all interactions including inputs and feedbacks during a travel planning session to be weighed in scoring, F3 is a percentile value for the use profile to be weighed in scoring, and F4 is a percentile value for the purchase history to be weighed in scoring, and wherein F1+F2+F3+F4=1.  See also [0044] – [0049] teaching how the values are adjusted based on inferred travel preferences.)
Claims 10 and 18: Using the language of claim 10 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 10:
The method of Claim 5, wherein applying the traveler preference data structure to the travel products available for the trip comprises: determining a closest travel product of the available travel products that has the least deviation from the traveler preference data structure; and selecting the closest travel product to be the recommended travel itinerary.   (Gonzalez: [0035] In block 220, the intelligent travel planning system 130 
Claims 11 and 19: Using the language of claim 3 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 11:
The method of Claim 5, wherein the contextual information comprises one or more of the following types of information: information associated with the location of the traveler or the time at which the traveler is seeking a travel itinerary for the trip; information associated with a destination of the trip; a reason for the trip or an indication that the traveler is travelling with a group or alone; and information associated with a state of mind of the traveler. (Gonzalez: [0034] Non-limiting examples of preference information may be, demographic information of the user in the user profile, recorded preference of the user including likes, dislikes, preferred airlines/airports, preferred seat/mode/number 

Claims 12 and 20: Using the language of claim 12 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 12:
The method of Claim 5, wherein at least a portion of the contextual information is obtained by presenting a (Gonzalez: [0038] In block 250, the intelligent travel planning system 130 determines what kind of response is received from the user in response to the itinerary presented in block 240. If the intelligent travel planning system 130 determines that the user responded to make changes to the presented itinerary in the feedback, then the intelligent travel planning system 130 loops back to block 220 to perform another search 

Gonzalez does not teach the following limitations, however, Pasero teaches:
  (Pasero: [0018] The search engine may thereby provide the traveler with recommended travel itineraries in accordance with the personal preferences of the traveler. By selecting a set of travel itineraries from the search results for display to the traveler. [0019] To train the probabilistic profile to match the personal preferences of the traveler, the search engine may select a subset of two or more travel itineraries from the search results based on the probabilistic profile, and request the traveler indicate which travel itinerary is preferred. In response to the traveler indicating a preference between the travel itineraries, the search engine may update the probabilistic profile to optimize identification of the selected travel itinerary by the composite profile.)
It would have been obvious to one ordinary in the skill of the art at the time of the invention to combine the intelligent travel planning system and methods of Gonzalez with the plurality of travel sets presented to the user for obtaining the user’s preferred itineraries in Pasero because it allows the system and methods to (Pasero: [0020] accurately determine which search results have a higher value to the traveler.  These search results may then be displayed to the traveler so that the traveler is provided with travel itineraries which match their personal preferences without having to sort through a large number of search results. Embodiments of the invention 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628